DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
This office action is responsive to the amendment filed on January 14, 2021.  As directed by the amendment: claims 1 and 18 have been amended, no claims have been canceled, and no new claims have been added.  Thus, claims 1-20 are presently pending in the application.
Claim Objections
Claims 1 and 18 are objected to because of the following informalities:  
In claim 1, line 3, “a dose” should read --the dose-- since a dose has already been claimed in line 2.  
In claim 1, line 13, there is a typographical error where “does” should read --dose--.  
In claim 1, line 15, there is a typographical error where “does” should read --dose--.  
In claim 18, line 10, there is a typographical error where “does” should read --dose--.  
In claim 18, the last line of the claim, there is a typographical error where “does” should read --dose--.  
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
The specification does not provide support for the limitation that the size of the dose is adjusted based on a patient’s age and gender, recited in claim 1, line 2 and claim 18, line 2.  Instead, the specification only recites that “instructions to the active mesh nebulizer for determining a total number of inhalation periods of an active mesh nebulizer are adjusted according to the age and gender of the patient or user”.
Claims 2-17, 19, and 20 are rejected based solely on the dependency to rejected claims 1 and 18.

The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

	The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
As to claim 1, “a delay period” is recited twice (see line 5 and line 17).  It is unclear whether these are the same delay period of if they are two different delay periods.  It is suggested that line 5 be amended to read --a first delay period-- and line 17 be amended to read --a second delay period-- to clarify the distinction between a delay period between inhalation periods and a delay period between doses.
As to claim 18, “a delay period” is recited twice (see line 8 and line 22).  It is unclear whether these are the same delay period of if they are two different delay periods.  It is suggested that line 8 be amended to read --a first delay period-- and line 22 be amended to read --a second delay period-- to clarify the distinction between a delay period between inhalation periods and a delay period between doses.
Claims 2-17, 19, and 20 are rejected based solely on the dependency to rejected claims 1 and 18.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-5, 13, 18, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Patel et al. (US 7,360,536), in view of Nilsson et al. (US 2006/0067911), and further in view of Ivri et al. (US 5,758,637), Melker et al. (US 2003/0159693) and Rabinowitz et al. (US 2005/0126562).
As to claim 1, Patel discloses a method of delivering a medication (col. 1, ln. 18-22), comprising: adjusting a size of a dose of the medication (step 200, Fig. 3, col. 6, ln. 32-34); determining a number of inhalation periods to deliver a dose of the medication (this reads on the user deciding they’d like to inhale the entire dose in one inhalation period); activating an active mesh 100 (Fig. 4, Fig. 5A, Fig. 5B) of an active mesh nebulizer (Fig. 4), the active mesh 100 being in contact with a liquid formulation 80 of the medication, and configured to generate a plume of particles (col. 3, ln. 26-36); 
Patel lacks detailed description as to the limitation that the dose is adjusted based on a patient’s age and gender.  However, Nilsson teaches choosing a dose size of a pharmaceutical product based on factors such as the patient’s age and gender (see paragraph [0054]).  Therefore, it would have been obvious to one of ordinary skill in the art as of the effective filing date of the invention to modify the method of Patel so that the dose size chosen takes into account the patient’s age and gender, as taught by Nilsson, in order to provide an effective amount of drug to a particular patient without overdosing.
Patel lacks detailed description as to the limitation that greater than 95% of the particles in the plume of particles have a particle diameter between 1 and 6 micrometers.  However, Ivri teaches an aerosolization element 36 (Fig. 2) for a nebulizer, the aerosolization element 36 having apertures (col. 11, ln. 18-30) designed to produce about 94.99% of the particles between 1 and 6 micrometers (col. 13, ln. 12-18).  Therefore, it would have been obvious to one of ordinary skill in the art as of the effective filing date of the invention to modify the method of Patel so that the aerosolization element has apertures designed to produce about 94.99% of the particles 
While the modified method discloses 94.99% of particles between 1 and 6 micrometers and the claim requires greater than 95% of particles between 1 and 6 micrometers and thus do not overlap in scope, the ranges are reasonably close as to expect the same result.  In other words, one of ordinary skill in the art would recognize that 94.99% of particles between 1 and 6 micrometers would have the same result as 95.01% of particles between 1 and 6 micrometers.  Thus, the limitation does not result in a patentable distinction between the prior art and the claimed invention and is therefore, considered to be an obvious modification to over the prior art.
Patel further does not disclose repeating activating the active mesh of the active mesh nebulizer and directing the plume of particles to the mouth of the patient during the inhalation by the patient until the dose of medication has been delivered.  However, Melker teaches a breath-activated microprocessor for a pulmonary drug delivery device that repeatedly activates the drug delivery device during the inhalation phase of the patient’s respiratory cycle to dispense aliquots of a medication over several breaths until the entire dose is delivered (paragraph [0033]).  Therefore, it would have been obvious to one of ordinary skill in the art as of the effective filing date of the invention to modify the method of Patel to repeatedly and incrementally activate the active mesh of the nebulizer to deliver smaller aliquots of the dose over several breaths, rather than aerosolizing the entire dose in one breath, as taught by Melker, in order to prevent waste of the medication and maximize delivery of the drug to a target depth in the lungs.

Finally, Patel does not disclose preventing activating the active mesh of the active mesh nebulizer for a delay period upon delivering the dose of the medication.  However, Rabinowitz teaches a lockout mechanism for a nebulizer that prevents activation of a release mechanism for a delay period after a dose has been delivered (paragraph [0131]).  Therefore, it would have been obvious to one of ordinary skill in the art as of the effective filing date of the invention to modify the method of Patel to include a lockout mechanism preventing activation of the nebulizer for a delay period after a dose has been delivered, as taught by Rabinowitz, in order to prevent overdose of the medication.
As to claim 2, the modified method of Patel discloses determining whether a full dose of the medication has been delivered to the patient during the inhalation by the patient (see Patel, col. 8, ln. 27-32; see also Melker, paragraph [0033]). 
As to claim 3, the modified method of Patel discloses halting operation of the active mesh nebulizer after the full dose of the medication has been delivered to the patient (see Patel, col. 8, ln. 32-35; see also Rabinowitz, paragraph [0131]). 
As to claim 4, the modified method of Patel discloses determining whether a vial 23 holding the liquid formulation 80 in the active mesh nebulizer is too empty to provide another dose of medication to the patient (see Patel, vial 23 is transparent; therefore the 
As to claim 5, the modified method of Patel discloses replacing the vial 23 with a replacement vial 23 holding the liquid formulation 80 in the active mesh nebulizer (see Patel, col. 3, ln. 22-25). 
As to claim 13, the modified method of Patel discloses that delivering a medication further comprises delivering insulin (see Patel, col. 10, ln. 1-3).
As to claim 18, Patel discloses a method of delivering a medication (col. 1, ln. 18-22), comprising: adjusting a size of a dose of the medication (step 200, Fig. 3, col. 6, ln. 32-34); determining whether the dose of the medication has been delivered (this reads on a user determining the dose has not yet been administered and needs to be given); activating an active mesh 100 (Fig. 4, Fig. 5A, Fig. 5B) of an active mesh nebulizer (Fig. 4) to deliver the dose of the medication upon determining that the dose has not been delivered (once the user acknowledges that the dose has not yet been given, the user activates the nebulizer to deliver the dose), the active mesh 100 being in contact with a liquid formulation 80 of the medication, and configured to generate a plume of particles (col. 3, ln. 26-36); retaining the plume of particles in a mouthpiece 102 of the active mesh nebulizer 100 for inhalation by a patient (Fig. 4, col. 7, ln. 16-21); stopping generating the plume of particles during the inhalation by the patient (the timing is set to aerosolize for 4 seconds while the patient inhales for 5 seconds, col. 8, ln. 42-52); and repeating determining whether the dose of the medication has been delivered (a transducer senses when no more liquid is in the reservoir and the end of the dose has been achieved, col. 8, ln. 27-32).

Patel lacks detailed description as to the limitation that greater than 95% of the particles in the plume of particles have a particle diameter between 1 and 6 micrometers.  However, Ivri teaches an aerosolization element 36 (Fig. 2) for a nebulizer, the aerosolization element 36 having apertures (col. 11, ln. 18-30) designed to produce about 94.99% of the particles between 1 and 6 micrometers (col. 13, ln. 12-18).  Therefore, it would have been obvious to one of ordinary skill in the art as of the effective filing date of the invention to modify the method of Patel so that the aerosolization element has apertures designed to produce about 94.99% of the particles having a particle diameter between 1 and 6 micrometers, as taught by Ivri, in order to provide a significant amount of the drug to a desired depth of the lungs.
While the modified method discloses 94.99% of particles between 1 and 6 micrometers and the claim requires greater than 95% of particles between 1 and 6 micrometers and thus do not overlap in scope, the ranges are reasonably close as to expect the same result.  In other words, one of ordinary skill in the art would recognize that 94.99% of particles between 1 and 6 micrometers would have the same result as 
Patel further does not disclose determining a time for activating the active mesh of the active mesh nebulizer to deliver the dose of the medication and dividing the time into inhalation periods; or repeating, upon determining that the dose of the medication has not been delivered, activating the active mesh to deliver the dose of the medication, retaining the plume of particles in the mouthpiece for inhalation by the patient, and stopping the plume of particles during the inhalation by the patient.  However, Melker teaches a breath-activated microprocessor for a pulmonary drug delivery device that divides/meters a dose dispensing time into several inhalation periods/breaths and repeatedly and incrementally activates the drug delivery device during the inhalation phase of the patient’s respiratory cycle to dispense aliquots of the dose over several breaths until the entire dose is delivered (paragraphs [0032]-[0033]).  Therefore, it would have been obvious to one of ordinary skill in the art as of the effective filing date of the invention to modify the method of Patel to divide the dose into smaller aliquots of medication over several inhalation periods, rather than aerosolizing the entire dose in one breath, as taught by Melker, in order to prevent waste of the medication and maximize delivery of the drug to a target depth in the lungs.
As to the step of “determining a delay period between the inhalation periods”, the limitation does not require any kind of controller or microprocessor to set a delay period on the device’s operation.  Thus, the limitation reads on a patient choosing how long to 
Finally, Patel does not disclose preventing activating the active mesh of the active mesh nebulizer for a delay period upon determining that the dose of medication has been delivered.  However, Rabinowitz teaches a lockout mechanism for a nebulizer that prevents activation of a release mechanism for a delay period after a dose has been delivered (paragraph [0131]).  Therefore, it would have been obvious to one of ordinary skill in the art as of the effective filing date of the invention to modify the method of Patel to include a lockout mechanism preventing activation of the nebulizer for a delay period after a dose has been delivered, as taught by Rabinowitz, in order to prevent overdose of the medication.
As to claim 20, the modified method of Patel discloses halting operation of the active mesh nebulizer after a full dose of the medication has been delivered to the patient (see Patel, col. 8, ln. 32-35; see also Rabinowitz, paragraph [0131]).
Claims 6-12, 14, and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Patel et al. (US 7,360,536), in view of Nilsson et al. (US 2006/0067911), Ivri et al. (US 5,758,637), Melker et al. (US 2003/0159693) and Rabinowitz et al. (US 2005/0126562), as applied to claims 1 and 18 above, and further in view of Rubin (US 2013/0327323).
As to claim 6, the modified method of Patel discloses the claimed invention except that delivering a medication further comprises delivering a psychotropic medication.  However, Rubin teaches delivering a medication through nebulization, the medication comprising a psychotropic medication (alprazolam, paragraph [0080]).  
As to claim 7, the modified method of Patel discloses the claimed invention except that delivering a medication comprises delivering a central nervous system stimulant.  However, Rubin teaches delivering a medication through nebulization, the medication comprising a stimulant (caffeine, paragraph [0080]).  Therefore, it would have been obvious to one of ordinary skill in the art as of the effective filing date of the invention to modify the method of Patel so that the medication comprises caffeine, as taught by Rubin, in order to treat a particular patient’s particular medical or therapeutic needs.
As to claim 8, the modified method of Patel discloses the claimed invention except that delivering a medication comprises delivering a pain reliever medication.  However, Rubin teaches delivering a medication through nebulization, the medication comprising a pain reliever (acetaminophen, paragraph [0080]).  Therefore, it would have been obvious to one of ordinary skill in the art as of the effective filing date of the invention to modify the method of Patel so that the medication comprises acetaminophen, as taught by Rubin, in order to treat a particular patient’s particular medical or therapeutic needs.
As to claim 9, the modified method of Patel discloses the claimed invention except that delivering a medication comprises delivering an opioid antagonist. However, Rubin teaches delivering a medication through nebulization, the medication comprising 
As to claim 10, the modified method of Patel discloses the claimed invention except that delivering a medication further comprises delivering a sumatriptan medication. However, Rubin teaches delivering a medication through nebulization, the medication comprising a sumatriptan medication (paragraph [0080]).  Therefore, it would have been obvious to one of ordinary skill in the art as of the effective filing date of the invention to modify the method of Patel so that the medication comprises sumatriptan, as taught by Rubin, in order to treat a particular patient’s particular medical or therapeutic needs.
As to claim 11, the modified method of Patel discloses the claimed invention except that delivering a medication further comprises delivering an anti-psychotic medication. However, Rubin teaches delivering a medication through nebulization, the medication comprising an anti-psychotic medication (clozapine, paragraph [0080]).  Therefore, it would have been obvious to one of ordinary skill in the art as of the effective filing date of the invention to modify the method of Patel so that the medication comprises clozapine, as taught by Rubin, in order to treat a particular patient’s particular medical or therapeutic needs.
As to claim 12, the modified method of Patel discloses the claimed invention except that delivering a medication further comprises delivering a chemotherapy agent. However, Rubin teaches delivering a medication through nebulization, the medication 
As to claim 14, the modified method of Patel discloses the claimed invention except that delivering a medication further comprises delivering a vaccine. However, Rubin teaches delivering a medication through nebulization, the medication comprising a vaccine (paragraph [0079]).  Therefore, it would have been obvious to one of ordinary skill in the art as of the effective filing date of the invention to modify the method of Patel so that the medication comprises a vaccine, as taught by Rubin, in order to treat a particular patient’s particular medical needs.
As to claim 19, the modified method of Patel discloses the claimed invention except that delivering a medication further comprises delivering a medication which is incompatible with passing through a gastrointestinal tract. However, Rubin teaches delivering a medication through nebulization, the medication comprising a medication which is incompatible with passing through a gastrointestinal tract (acetaminophen, paragraph [0080]).  Therefore, it would have been obvious to one of ordinary skill in the art as of the effective filing date of the invention to modify the method of Patel so that the medication comprises acetaminophen, as taught by Rubin, in order to treat a particular patient’s particular medical or therapeutic needs.

Claims 15 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Patel et al. (US 7,360,536), in view of Nilsson et al. (US 2006/0067911), Ivri et al. (US 5,758,637), Melker et al. (US 2003/0159693) and Rabinowitz et al. (US 2005/0126562), as applied to claim 1 above, and further in view of Fink et al. (US 2007/0267010).
As to claims 15 and 16, the modified method of Patel discloses the claimed invention except that delivering a medication further comprises delivering a steroid or hormone.  However, Fink teaches delivering a medication through nebulization, the medication comprising a steroid/hormone (see Fink, corticosteroid, Table 1, paragraph [0125]). Therefore, it would have been obvious to one of ordinary skill in the art as of the effective filing date of the invention to modify the method of Patel so that the medication comprises a corticosteroid, as taught by Fink, in order to treat a particular patient’s particular medical or therapeutic needs.
Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over Patel et al. (US 7,360,536), in view of Nilsson et al. (US 2006/0067911), Ivri et al. (US 5,758,637), Melker et al. (US 2003/0159693) and Rabinowitz et al. (US 2005/0126562), as applied to claim 1 above, and further in view of Finke et al. (US 2016/0310681).
As to claim 17, the modified method of Patel discloses the claimed invention except that delivering a medication further comprises delivering a clot-busting medication. However, Finke (‘681) teaches delivering a medication through nebulization, the medication comprising a clot-busting medication (urokinases, streptokinases, paragraph [0141]).  Therefore, it would have been obvious to one of .
Response to Arguments
Applicant's arguments filed January 14, 2021 have been fully considered but they are not persuasive.
Applicant argues that none of the cited art teach or suggest, “adjusting a size of a dose of the medication based on a patient age and a patient gender”.  However, as noted in the above rejection, Patel does disclose that a user can adjust a size of the dose and newly cited Nilsson teaches choosing a dose size based on factors such as patient age and gender. Thus, the limitation is met by the modified method of Patel.
Applicant argues that none of the cited art teach or suggest, “determining a delay period between the inhalation periods”.  However, as noted in the above rejection, the modified Patel method reads on this broad limitation since a user can choose how long to pause between breaths and the claim does not require that the device itself or any kind of microprocessor determine the delay period.  Thus, the limitation is met by the modified method of Patel.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to VALERIE L WOODWARD whose telephone number is (571)270-1479.  The examiner can normally be reached on Monday - Friday 8:30 am - 4:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, KENDRA CARTER can be reached on 571-272-9034.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  






/VALERIE L WOODWARD/Primary Examiner, Art Unit 3785